Title: To James Madison from James H. Hooe, 4 May 1810
From: Hooe, James H.
To: Madison, James


Sir,
Alexandria May 4. 1810.
I received a Letter some weeks ago from Mr. William Jarvis of Lisbon, in which he advised me of his having shiped to my address by the Ship Diana Capt. Lewis, for this port, some Merino Sheep, a pair of which were intended for you, & one other pair for Mr. Jefferson.
I have now the honor & satisfaction to advise you, that this Ship has arrived in the River and about ten miles below the Town, where she is at present detained in consequence of being run a ground last night. I have just seen the Captain & he informs me, the Sheep are safe, with the exception of one Ewe, which died on the passage. I have not yet determined what Steps it may be most adviseable to take for the safety of the Sheep, but they ought certainly to be brought on shore as speedily as possible.
Particular Sheep were pointed out by Mr Jarvis, in his Letter to me, which were intende⟨d⟩ for yourself and Mr. Jefferson, but he has desired that you shoud make a choice, if more agreable, out of the whole.
It will give me pleasure to receive the instructions of your Excellency, with regard to these Sheep, and with regard to those of Mr Jefferson, shoud it be your pleasure to make a disposition of them. I have the honor to be, with due Consideration & Respect Sir Yr. Mt Obt Servt
J H: Hooe
